Citation Nr: 0523443	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether an overpayment debt of $4,328.27 was properly 
created.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from May 1974 to July 1975, 
with subsequent active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 administrative decision 
which found that the overpayment in the amount of $4,328.27 
was properly established.  The Board remanded the case for 
additional action in February 2005.  The case has now been 
returned for further appellate review.  

The veteran also previously appealed a decision by the 
Committee on Waivers and Compromises (COWC) which denied a 
waiver of recovery of the overpayment of compensation 
benefits on the basis that the waiver request was not filed 
in a timely manner.  The Board confirmed that decision in 
June 2004, and the waiver issue is no longer before the 
Board.


FINDINGS OF FACT

1.  The veteran received an additional compensation allowance 
for two of his children as his dependents during the period 
from August 25, 1999 to June 1, 2001. 

2.  During this same time period, the same children received 
Chapter 35 educational benefits.

3.  The simultaneous acceptance of a dependence allowance and 
Chapter 35 educational benefits during this period resulted 
in an overpayment of compensation benefits in the amount of 
$4,328.27.




CONCLUSION OF LAW

The overpayment of compensation benefits in the amount of 
$4,328.27 was properly created. 38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 3.667(f), 21.3023 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active service from May 1974 to July 1975, 
with subsequent active duty for training.  Throughout the 
events pertinent to this appeal, he was service connected for 
multiple disabilities with a total disability rating. 

In September 1996, the veteran filed a VA Form 21-674C, 
Request for Approval of School Attendance.  The request noted 
that his daughter, C, had completed high school in May 1996, 
and was beginning college that month.  A letter from the RO 
to the veteran dated in September 1996 stated that his 
disability compensation award included additional benefits 
for his spouse and children.  It was noted that the RO would 
continue payments for C based on school attendance until June 
1, 1998.  In April 1997 and again in April 1998, the veteran 
completed and submitted a certification of school attendance 
form verifying that C was still in school.  

In April 1998, the veteran also submitted a Request for 
Approval of School Attendance for his child M.  He reported 
that M was a high school senior and would attend college 
beginning in August 1998, with an expected graduation date in 
2002.  A letter from the RO dated in April 1998 noted that 
the RO would continue payments for M based on school 
attendance until June 1, 2002.  

Later in April 1998 the veteran also submitted a Request for 
Approval of School Attendance for his child Z.  He reported 
that Z would attend college beginning in August 1998, with an 
expected graduation date in April 2002.  A letter from the RO 
dated in May 1998 noted that payments for Z would continue 
based on school attendance until June 1, 2002.  

In August 1999, the veteran certified that his daughter C had 
graduated from college.  He also reported that Z remained in 
school.  

A rating action of August 31, 1998 concluded that the veteran 
had eligibility for Dependent's Educational Assistance under 
38 U.S.C. Chapter 35.  A letter from the RO dated in 
September 1999, advised the veteran of this eligibility, and 
provided a pamphlet titled "Summary of Education benefits."  

In September 1999, the veteran and his child M, submitted an 
application for Educational Assistance under 38 U.S.C.A. 
Chapter 35, VA Form 22-5490.  The application indicated that 
M graduated from high school in May 1998, and had enrolled 
into a university in the fall of 1999.  Item 27 on the 
application form, requests that the applicant certify that 
they understand the effects of an election of Chapter 35 
benefits and specifically asks for the date on which the 
requested benefits should begin. The date entered was 
08/31/1999.  Immediately above section 27, was the following 
notification:

IMPORTANT - The commencement of a program of education 
or special restorative training under Chapter 35 will 
generally prohibit future payments of compensation, 
pension or dependency and indemnity compensation which 
might otherwise be payable as a result of your school 
attendance.  READ THE INSTRUCTIONS CAREFULLY BEFORE 
COMPLEITNG ITEM 27.

Applications for Educational Assistance under 38 U.S.C.A. 
Chapter 35 for the veteran's other children, Z and C, were 
also received in  September 1999 and contained the same 
information. 

VA Forms 22-8945 dated in November 1999 indicate that the 
Chapter 35 awards for M and Z became effective from 8/25/99.  
The veteran received additional compensation for the 
dependent child Z until September [redacted], 1999, when he reached 
his 23rd birthday.  

In May 2001, the RO sent the veteran a letter indicating that 
his disability compensation awarded was to be reduced from 
$2,852.00 to $2,488.00, effective August 25, 1999.  It was 
noted that this change had been proposed because M and Z had 
elected to receive Chapter 35 dependents educational 
assistance benefits effective 8/25/99.  It was explained that 
concurrent payment of a dependency allowance and dependents 
educational assistance benefits was prohibited by law.  
Enclosed with the letter was VA Form 21-8764, which contains 
information about his rights to receive this benefit.  The 
compensation for the dependent child M was terminated 
effective June 1, 2001.

On July 8, 2001, the VA sent notice to the veteran of an 
overpayment in the amount of $4,328.27.  On the reverse side 
of the form, it was noted that he could request a waiver of 
the debt within 180 days.  

A letter from the veteran dated January 18, 2002, reflects 
that he filed a claim seeking waiver of the debt due to 
financial hardship contending that VA was responsible for the 
overpayment and that he was merely an unwitting recipient of 
it.

A letter from the VA Debt Management Center dated in February 
2002 reflects that the veteran's waiver request was denied on 
the basis that it was not filed within the 180 day time 
limit.  The veteran appealed that determination, but the 
decision was confirmed by the Board in  June 2004.  The Board 
also found that the request for a waiver was not timely 
filed.

In the June 2004 decision, the Board noted that the veteran 
had also filed a notice of disagreement with the propriety of 
the administrative decision which created the overpayment.  
Subsequently, in February 2005, the Board remanded the issue 
again for the purpose of obtaining an audit regarding the 
overpayment.  A letter dated in March 2005 from the RO 
outlines the calculations made in determining that there was 
an overpayment of $4,328.27.



II. Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims. 
See Lueras v. Principi, 18 Vet. App. 435 (2004); see also 
Barger v. Principi, 16 Vet. App. 132 (2002).  The Board 
concludes that the VCAA similarly does not apply to an appeal 
with respect to the propriety of the creation of an 
overpayment.  In any event, information necessary for the 
instant Board decision on the appeal is of record, and, in 
view of the outcome, the veteran is not prejudiced by any 
deficiencies in notice or development.

In his substantive appeal statement of September 2004, the 
veteran stated that "I should not have been charged an 
overpayment as a waiver should have been granted."  
Initially, the Board finds that the issue of waiver of 
overpayment is not properly before the Board at this time.  
The Board previously found that consideration of a claim for 
a waiver was precluded because the request was not timely 
filed.  The only issue before the Board is whether the debt 
was properly created.  

The RO determined that the overpayment of VA dependency and 
indemnity benefits was properly created when the veteran's 
children began receiving Chapter 35 benefits in August 1999 
while the veteran continued to receive an additional 
allowance for these same dependents.  Such concurrent receipt 
of benefits is precluded by law.  An election of educational 
assistance either before or after the age of 18 is a bar to 
subsequent payment of additional amounts of compensation on 
account of the child based on school attendance.  38 C.F.R. 
§§ 3.667(f), 3.707(a), 21.3023(a)(1).  The veteran does not 
dispute this matter of law.  With respect to the amount of 
the overpayment, the RO provided him with an audit of his 
account, which verifies an overpayment in the amount 
$4328.27.00.  The veteran has not disputed this amount.  
Having reviewed the evidence of record, and in light of the 
veteran's statements, the Board concludes that the debt of 
$4,328.27.00 was properly created. 38 C.F.R. § 21.3023. 


ORDER

An overpayment of compensation benefits in the amount of 
$4,328.27 was properly created.  The appeal is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


